TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00024-CV



                                  Charles W. Bishop II, Appellant

                                                   v.

     Margo Frasier; Joaquin Ayala, Deputy of Travis County Sheriff Department; and
         Charles Kent Olson, Bail Bondsman, Travis County, Texas, Appellees




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
          NO. GN10-3500, HONORABLE SCOTT JENKINS, JUDGE PRESIDING



                  Appellant Charles Bishop, an inmate proceeding pro se and in forma pauperis, filed

a notice of appeal on January 22, 2002. After reviewing the clerk’s record, this Court questioned

whether it had jurisdiction over the dismissal order about which appellant complains. The record

reveals that claims against other defendants remain pending and the trial court has not rendered a

severance order addressing the other defendants and claims. Because the complained-of order

appears to not be a final appealable order, on February 12, 2002, the clerk’s office sent a letter to the

appellant requesting that he explain to the Court why the appeal should not be dismissed for lack of

jurisdiction. The letter requested that appellant respond by February 22, 2002, showing grounds for

continuing the appeal. See Tex. R. App. P. 42.3. To date, the clerk’s office has received no response

from appellant.
               Because appellant has not responded as directed and the record does not contain a

final appealable order, the appeal is dismissed for lack of jurisdiction. Tex. R. App. P.42.3(a),(c).




                                               __________________________________________

                                               Justice Jan P. Patterson

Before Justices Kidd, Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: April 4, 2002

Do Not Publish




                                                  2